Citation Nr: 1133914	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an (increased) initial disability rating in excess of 10 percent from October 6, 1999 to July 6, 2005, and in excess of 50 percent from July 7, 2005, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This appeal before the Board of Veterans' Appeals (Board) arises from a May 2000 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In this decision, the RO granted the Veteran's claim seeking entitlement to service connection for PTSD, evaluated at 10 percent disabling, effective from October 6, 1999.  The Veteran perfected a timely appeal that challenged the initial 10 percent rating assigned for this disability.  See Notice of Disagreement, dated June 2000; Statement of the Case, dated January 2001; Substantive Appeal, dated March 2001.

In a March 2006 rating decision, the RO increased the disability rating for the Veteran's PTSD from 10 percent to 30 percent disabling, effective from July 7, 2005.  By a March 2009 rating decision, the RO increased the disability rating to 50 percent disabling, effective from July 7, 2005.  In doing so, the RO has assigned separate periods of time for different levels of compensation during the course of the Veteran's appeal - a practice known as staged-rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Since higher schedular ratings at each of the stages are available, the claim for an (increased) initial rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board construes the issue as listed on the cover page.

The Veteran presented testimony before a decision review officer at the RO in March 2007.  A transcript of the hearing is of record.

In March 2010, the Board remanded the issue for additional development.  Such development has been completed, and the case is ready for appellate review.  

The information of record reveals that, at the June 2005 Board hearing, the Veteran raised the issue of entitlement to service connection for a right eye disability, as secondary to the service connected diabetes mellitus.  Since this discrete issue has yet to be developed and adjudicated by the RO, it is not a part of the current appeal and is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The clinical signs and manifestations of the Veteran's PTSD more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, sleep disturbances, and mild memory loss, at least for the period from October 6, 1999, to July 6, 2005.  

2.  The clinical signs and manifestations of the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity due to sleep disturbances, anxiety including panic attacks, social withdrawal, isolative behaviors, irritability, and depressed mood, among other symptoms, at least for the period from July 7, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for PTSD have been met, for the period from October 6, 1999 to July 6, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met, for the period from July 7, 2005.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper PTSD examination in March 2010 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected PTSD has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The March 2010 VA examination report reflects review of the claims file by the examiner and is in compliance with the January 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.  A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  
A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.

Factual Background

In June 1999, the Veteran sought private psychological treatment from Dr. W.C.  Upon his initial visit, Dr. W.C. assigned a GAF score of 55.  In September 1999 notes, he assessed the Veteran as having mild social withdrawal, mild jitteriness, moderately depressed mood, moderate feelings of guilt, and moderate insomnia.  He diagnosed PTSD and assigned a GAF score of 65.  

Dr. W.C. wrote an October 1999 letter.  He stated that the Veteran began weekly psychotherapy treatment in June 1999.  The Veteran's primary PTSD symptoms included insomnia, emotional difficulty, intrusive thoughts, anger, and guilt.  
Related private counseling records, dated in October 1999 and April 2000, reflect similar symptoms.  

The Veteran underwent a March 2000 VA PTSD examination.  His symptoms included intrusive thoughts, isolative behaviors, emotional detachment, sleep disturbances, and mild concentration difficulties.  Mental status examination was notable for mild psychomotor retardation, restricted affect, and anxious mood.  However, the examiner did not find any thought disorder.  Similarly, the Veteran denied hallucinations or delusions.  No suicidal or homicidal ideation was found.  The examiner diagnosed PTSD and assigned a GAF score of 70.  He commented that it was the highest score for the past year.    

Dr. W.C. submitted an October 2000 request to VA for an extension of his fee based counseling services for the Veteran beyond one year.  He noted that the Veteran underwent 25 counseling sessions since October 20, 1999 and he was not on medication.  The identified PTSD symptoms included sleep disturbances, avoidant behaviors, and socially isolative behaviors.  He cited improvement for these symptoms with the exception of insomnia.  He maintained the PTSD diagnosis and assigned a GAF score of 60.  He reported that continued counseling would improve the Veteran ability to manage his symptoms, if not eliminate some of them.  

The Veteran underwent a May 2002 VA PTSD examination.  He had been working as a VA addictions counselor since 1998.  He reported that his treatment with Dr. W.C. continued to be beneficial.  He did not use medication.  He continued to have sleep disturbances, intrusive thoughts, socially isolative behavior, period of irritability, hypervigilance, and impaired cognitive processes.  He specifically noted on working to improve social ties by reaching out to others.  The examiner assessed the Veteran's PTSD symptoms as having a mild adverse impact.  He noted the Veteran maintained full time employment with satisfactory performance, was involved with raising his young son, actively dated, and had hope for future improvement.  

Mental status examination showed a well groomed appearance with cooperative behavior throughout the interview.  No psychotic signs or symptoms were present.  Impulse control was good.  Although no cognitive impairment was presented, the examiner noted reported difficulties with concentration and memory during the past year.  He diagnosed mild PTSD and assigned a GAF score of 65.  

VA primary care clinic notes, dated in October 2004, reflect that the Veteran's insomnia improved and that he was happy with his new marriage.  

The Veteran again sought treatment from Dr. W.C. in July 2005.  He reported numerous PTSD symptoms including: nightmares, flashbacks, intrusive thoughts, emotional detachment, social isolation, hypervigilance, memory troubles, avoidant behaviors, depression, and anger.  Nonetheless, Dr. W.C. noted the Veteran to have an appropriate affect and cooperative behavior.  He assessed the Veteran's insight and motivation as good, but noted a depressed mood.  

In an August 2005 note, Dr. W.C. reported that news coverage of the Iraq and Afghanistan conflicts exacerbated the Veteran's PTSD symptoms.  Consequently, he recommended additional counseling after a two and half year absence.  

VA reexamined the Veteran in November 2005 for his PTSD symptoms.  The examiner did not have access to the claims file and reviewed medical chart records.  She interviewed the Veteran.  He reported having intrusive thoughts sparked by certain stimuli he associated with Vietnam.  He had sleep disturbances that limited him to three or four hours of sleep per night.  Even then his sleep was broken by frequent awakenings.  He noted anxious behaviors such as hypervigilance and claustrophobic movements.  He had social withdrawal and emotional detachment.  He noted a depressed mood and fatigue.  He also had some memory impairments.     He reported that overall his PTSD symptoms increased following the Iraq war.  However, he maintained his employment and described his occupational function as moderate.  Socially, he expressed concern over his emotional detachment towards his wife and children.  

Mental status examination showed good thought process, judgment and insight.  The examiner noted that homicidal ideation, suicidal ideation, and additional psychosis were absent.  Speech was normal.  However, the examiner considered mood and affect to be anxious.  She diagnosed PTSD and dysthymia.  She assigned a GAF score of 55.  She noted that the Veteran reported increased symptoms associated with the Iraq War.  He was able to work, but otherwise he was socially isolative due to his anxiety and hypervigilance symptoms.  

Social Security Administration (SSA) reported in October 2005 that their records for the Veteran had been destroyed.  

The Veteran participated in a March 2007 hearing before the RO.  He reported recently having a panic attack while flying.  He also avoided elevators due anxiety symptoms.  He expressed much frustration in undergoing VA PTSD examinations dye difficulties expressing all his memories and emotions to an unknown examiner.  He was also deeply upset by the events in the current Iraq conflict.

The Veteran underwent another VA PTSD examination in February 2009.  The claims folder was not available for review.  The Veteran reported that he continued to work.  However, he missed 10 or 12 days during the past year due to PTSD symptoms.  At work, he occasionally had irritability and frustration.  He complained of fatigue associated with his depressed mood and concentration difficulties.  He also had occasional panic attacks due to fear of enclosure in small spaces.  These panic attacks began about six years ago after flying.  The examiner noted the Veteran was enrolled in school and had difficulties due to poor concentration and sleep disturbances.  He also noted difficulties in the Veteran's marital and family relationships due to his restricted emotions.  The Veteran reported going to dinner once a month and seeing movies a few times per year.  Otherwise, he had no social activities.  

The examiner noted the following recurring PTSD symptoms: intrusive thoughts, nightmares, flashbacks, avoidant behavior, concentration problems, hypervigilance, emotional detachment, and irritability.  The Veteran had not taken medication and did not desire to do so.  He previously sought private psychotherapy, but stopped due to his work and school schedule.  He thought his declining physical condition exacerbated his PTSD symptoms.  The examiner commented that the Veteran has a high level of intrapsychic distress.  He noted that there were few days the Veteran was asymptomatic, but he usually has moderate PTSD symptoms.  Overall, he assessed the Veteran's occupational capabilities as moderately impacted and his social capabilities as greatly impacted.  He also comments that the Veteran's thought processes are impaired due to poor concentration and memory, which result in occupational and scholastic difficulties.  He diagnosed PTSD and panic disorder with agoraphobia.  He assigned a GAF score of 55 for moderate to serious impairment in social and occupational functioning.  

The Veteran was reexamined by VA in March 2010.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran affirmed having a depressed mood, anxiety, nervous tic of his left eye, and claustrophobia.  He described his marriage as "pretty good" although his wife was concerned about his withdrawn behavior.  He kept in semi-regular contact with his adult children living away from home.  He had relationship difficulties with his teenage son living at home, but attributed it to his son's age.  His recreational activities were limited to watching TV.  He wanted to be more social, but poor motivation and fatigue prevent him from doing so.  He still continued to avoid crowds and to have sleeping problems and claustrophobic symptoms.  

Psychological examination showed that the Veteran had a good general appearance and communication abilities.  He had a dysphonic mood.  He was oriented to time, place, and person, but had a short attention span.  Thought process and content were unremarkable.  No hallucinations, delusions, or ritualistic behaviors were observed; nor were any homicidal or suicidal ideations.  The Veteran reported significant sleeping difficulties with nightmares.  He had panic attacks while being in enclosed spaces.  The examiner judged the Veteran's impulse control to be good.  Regarding daily activities, the examiner noted the Veteran's memory difficulties interfere with driving and his anxiety interferes with shopping.  He found the Veteran's remote memory to be normal, but assessed recent and immediate memory as mildly impaired.  

The examiner noted the following specific PTSD symptoms: intrusive thoughts, avoidant behavior, emotional withdrawal, and increased arousal.  He remarked that the Veteran was concerned about taking a professional licensing examination to further his career and about difficulty performing administrative tasks due to his memory problems.  The examiner diagnosed PTSD and a panic disorder with agoraphobia.  He assigned a GAF score of 50.  He also commented that the symptoms presented were similar to those noted in February 2009 VA examination report.  The Veteran continued to have panic attacks, social isolation, and more social difficulties, rather than occupational difficulties.  The examiner expressed concern that the Veteran's concentration and memory problems may pose problems in passing his professional licensing examination.   The examiner cited difficulties with this occupational test and the deteroriating relationship with the Veteran's teenage son as the rationale for lower the GAF score to 50.  

Analysis

The Veteran is in receipt of an initial rating of 10 percent from October 6, 1999 to July 6, 2005 and 50 percent rating since July 7, 2005, for PTSD.  He contends that higher initial ratings are warranted.

After careful consideration of all lay and medical evidence, the Board grants a 30 percent rating from October 6, 1999 to July 6, 2005, and maintains a 50 percent rating thereafter as explained below.

A 30 percent rating contemplates symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.  

When the Veteran filed his claim in October 1999, he was receiving psychotherapy from Dr. W.C. for depressive symptoms.  Dr. W.C.'s notes reflect symptoms of sleep disturbances, emotional difficulties, intrusive thoughts, anger, and guilt.  Following approximately 25 counseling sessions, he assessed the Veteran's GAF score as 60.  The March 2000 VA examination report verified similar symptoms and the examiner assigned a GAF score of 70, noting it was the high score for the past year.  An October 2000 letter by Dr. W.C. noted improving PTSD symptoms.  However, the April 2002 VA examination report showed persisting PTSD symptoms noted above, but no clear evidence an increased symptomatology beyond symptoms reported in 1999.  The examiner provided a GAF score of 65 and described the Veteran's PTSD symptoms as mild.  Notably, October 2004 VA primary care notes reflect improvement in the Veteran's insomnia and contentment in his social life.  The Board finds these PTSD symptoms to be of a mild recurring nature and most closely approximate the 30 percent rating criteria.  See id.

Notably, the 10 percent rating criteria contemplates mild symptoms of a transient nature.  See id.  In this instance, his PTSD symptoms were recurring.  Thus, the Board finds his PTSD symptoms more closely approximated the 30 percent rating criteria for the period from October 6, 1999 to July 6, 2005.

The Board declines to assign the next highest rating of 50 percent from October 6, 1999 to July 6, 2005, for the following reasons.  The 50 percent rating criteria contemplates these (increased) symptoms: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

During this period, the Veteran's GAF scores were mostly in the 60s for mild symptoms with the exception of a 55 score by Dr. W.C. upon initiation of treatment.  Notably, Dr. W.C. reports that the Veteran's symptoms improved during the course counseling beginning in October 1999 and continuing through 2000.  The May 2002 VA examination report showed adequate social functioning through the Veteran actively dating, being involved with his young son, and hope for further improvement in his social activities.  Additionally, a VA primary care note taken in October 2004 showed the Veteran's insomnia symptoms receding and contentment in his new marriage.  

In short, the evidence noted above reflects social and occupational functioning despite mild PTSD symptoms.  It does not suggest a significant impairment in social or occupational functioning.  There is no evidence during this period suggesting a level of severity in communication and memory difficulties contemplated by the 50 percent rating criteria.  After careful consideration, the Board finds the Veteran's PTSD symptoms during this period do not approximate the criteria for a 50 percent rating.  See id.; Mauerhan.

For the period beginning July 7, 2005, the Board finds that a PTSD rating in excess of 50 percent is not warranted.  See id.

In August 2005, the evidence indicates his PTSD symptomatology increased due to news coverage of the Iraq and Afghanistan conflicts based upon contemporaneous notes by Dr. W.C.  He reported similar symptoms as reflected in prior treatment, but his reports and medical providers' notes suggest an increase in severity.  The November 2005 VA examination report reflects social withdrawal, emotional detachment, and memory problems culminating into a GAF score of 55.  The examiner commented that while the Veteran continued to work, his PTSD symptoms significantly impaired social activities.  The social impairment is significant because prior records indicate improvement in social functioning.  March 2000 and May 2002 VA examination reports; October 2004 VA treatment notes.  Similar findings of social impairment were made at the February 2009 and March 2010 VA examinations.  Notably, the March 2010 VA examiner lowered the GAF score to 50 for serious symptoms citing the Veteran's memory difficulties posing occupational impairment and the recently deterioration in his relationship with his teenage son.  

Although the Veteran began having increased symptoms, these symptoms did not include the following: suicidal or homicidal ideation, mood disturbance of such severity to compromise his ability to independently function, gross communication or cognitive deficits, psychotic disturbances, or neglect of personal hygiene.  GAF scores during this time ranged in the 50s for moderate symptoms.  Notably, the most recent VA examination report from March 2010 reflects increased occupational and social impairment for the Veteran due to concentration difficulties in taking a written examination and problems with his teenage son.  However, the examiner specifically commented that the PTSD symptoms were similar to the ones reflected in the February 2009 VA examination report and did not note any new increased symptoms, such as inappropriate hygiene or suicidal ideation.  After careful consideration of all medical and lay evidence, the Board does not find the Veteran's PTSD symptoms to approximate the criteria contemplated by the 70 percent rating criteria.  

For the reasons and bases discussed above, the Board grants an initial 30 percent rating from October 6, 1999 to July 6, 2005, and maintains the initial 50 percent thereafter.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD manifests by symptoms including depressed mood, anxiety, intrusive thoughts, and sleep disturbances among other symptoms.  The Veteran has been gainfully employed during the claims period and pendency of the appeal.  For these reasons, referral for consideration of an extraschedular rating is not warranted.

The record does not show, nor does the Veteran contend, that unemployment arises from his service connected PTSD.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an initial 30 percent rating for PTSD, from October 6, 1999, to July 6, 2005, is granted.

Entitlement to an initial rating in excess of 50 percent for PTSD, from July 7, 2005, is denied.  



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


